Kuhn, J.
This is a certiorari proceeding by which it is sought to review the action of the circuit judge in denying the relator’s prayer for a writ of mandamus to compel the respondents, who are the president and board of trustees-of the village of Munising, to reconvene and approve his application filed October 1, 1914, and bond filed October 10, 1914, to engage in the retail liquor business for the remainder of the license year.
A meeting of the council was held on October 20, 1914, at which time the relator’s application was rejected without any reason being given, and no action was taken with reference to the bond. It now appears, and is conceded by counsel for relator in his brief, that the period covered by the relator Carlson’s application has passed, and that therefore no relief can now be granted him. This litigation, therefore, at this time presents simply abstract questions of law which do not rest upon existing facts or rights. This of necessity renders it a “moot case,” which we will decline to determine.
The writ of certiorari having been improvidently issued, it will be dismissed, without costs.
Brooke, C. J., and Person, Stone, Ostrander, Bird, Moore, and Steere, JJ., concurred.